

116 S3266 IS: Guard and Reserve GI Bill Parity Act of 2020
U.S. Senate
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3266IN THE SENATE OF THE UNITED STATESFebruary 11, 2020Mr. Tester (for himself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that the time during which members of the Armed
			 Forces serve on active duty for training qualifies for entitlement to
			 Post-9/11 Educational Assistance of the Department of Veterans Affairs,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Guard and Reserve GI Bill Parity Act of 2020. 2.Addition of other duty statuses to qualify for Post-9/11 Educational Assistance Program (a)Qualifying dutySection 3311(b) of title 38, United States Code, is amended—
 (1)by striking (including each place it appears and inserting (including other qualifying duty and; (2)by striking (excluding each place it appears and inserting (including other qualifying duty but excluding; and
 (3)in paragraph (2)(A), by inserting or other qualifying duty after active duty. (b)Other qualifying duty definedSection 3301 of such title is amended—
 (1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (2)by inserting after paragraph (2) the following new paragraph (3):
					
 (3)The term other qualifying duty means the following: (A)Duty under section 502 of title 32.
 (B)Duty for which a member is eligible to receive pay under section 204, 206, or 372 of title 37.. (c)Effective dateThe amendments made by this section shall take effect on August 1, 2021, and shall apply with respect to—
 (1)academic years beginning on or after August 1, 2021; and (2)service performed before, on, or after the date of the enactment of this Act.
				3.Simplification of eligibility criteria for Department of Veterans Affairs Post-9/11 Educational
			 Assistance
 (a)In generalParagraph (1) of section 3301 of title 38, United States Code, is amended to read as follows:  (1)The term active duty has the meanings as follows (subject to the limitations specified in sections 3002(6) and 3311(b) of this title):
 (A)Active duty as described in section 101(21)(A) of this title. (B)Active duty for training as described in section 101(22)(A), (C), and (E) of this title.
 (C)Active duty as defined in section 101(12) of title 32. (D)Full-time National Guard duty as defined in section 101(19) of title 32..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2021, and shall apply with respect to—
 (1)academic years beginning on or after August 1, 2021; and (2)service performed before, on, or after the date of the enactment of this Act.